DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2018/0188689 to Ziegler et al in view of USPUB 2010/0328741 to Cheverton et al.
 	 Ziegler shows the following.
 	  Claim 1. A method of fabrication of a grating coupler, the method comprising: 	exposing a layer (200 in fig. 3A) having a thickness between opposed first and second surfaces to grating forming light for forming periodic refractive index variations in the photopolymer layer; and
 	exposing the first surface of the layer to apodization light for reducing an amplitude of the periodic refractive index variations proximate the first surface (see ¶0029-0032, especially ¶0032: two lights 302, 306 may have different wavelength and different angle).
 	Ziegler discloses every aspect of claimed invention except for the photopolymer material.  Cheverton shows a general teaching of utilizing polymer material for holographic recording is well known.  See ¶0020.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Ziegler’s device to include the photopolymer holographic recording material as needed.   
 	  Claim 2. The method of claim 1, further comprising exposing the second surface of the photopolymer layer to apodization light for reducing an amplitude of the periodic refractive index variations proximate the second surface. See ¶0032.
 	Claim 3. The method of claim 1, wherein the first surface of the photopolymer layer is exposed to the apodization light before the photopolymer layer is exposed to the grating forming light.  See ¶0032: one or more of the wavelength and angle of incidence 304, 308, and power ratio of incoherent beams 302, 306 may be altered during exposure of raw holographic recording medium 200.
  	  Claim 4. The method of claim 1, wherein a wavelength of the grating forming light is different from a wavelength of the apodization light, whereby the apodization light is absorbed in the photopolymer layer stronger than the grating forming light.  See ¶0032.
 	Re claim 5, Ziegler and Cheverton  disclose the claimed invention except for the claimed range.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Claim 6. The method of claim 4, wherein the periodic refractive index variations in the photopolymer layer are formed due to a photoreactive agent of the photopolymer layer being sensitive to illumination with the grating forming light, wherein the amplitude of the periodic refractive index variations is reduced due to the photoreactive agent being sensitive to illumination with the apodization light.  See abstract for the photosensitive molecules.
 	Claim 7. The method of claim 4, wherein a duration of the exposure of the photopolymer layer to the apodization light is shorter than a duration of the exposure of the photopolymer layer to the grating forming light.  See ¶0032 of Ziegler.  The duration can be adjusted as needed.
 	Claim 8. The method of claim 1, wherein the exposure of the photopolymer layer to the apodization light is performed concurrently with the exposure of the photopolymer layer to the grating forming light.  See fig. 3A and ¶0032.
 	Claim 9. The method of claim 8, wherein the photopolymer layer comprises a photoreactive agent (photosensitive molecules: abstract) for forming the periodic refractive index variations by a photoreaction to the grating forming light, and a photoinhibitor agent for impeding the photoreaction when illuminated with the apodization light; wherein a wavelength of the grating forming light is different from a wavelength of the apodization light. See ¶0032 of Ziegler, and ¶0055 of Cheverton for the HABI agent.
 	Claim 10. The method of claim 9, wherein the grating forming light substantially does not activate the photoinhibitor agent, and the apodization light substantially does not activate the photoreactive agent.  Ziegler shows in ¶0032 different wavelength can be utilized.
 	Claim 11. The method of claim 9, wherein:
the photoreaction comprises photopolymerization;
the photoinhibitor agent (HABI of Cheverton) undergoes photolysis when illuminated with the apodization light to produce a radical for impeding the photopolymerization; and the photoinhibitor agent comprises at least one of butyl nitrite, hexaarylbiimidazole, or tetraethylthiuram disulfide.
 	Claim 12. The method of claim 1, wherein the exposure of the photopolymer layer to the apodization light is performed after the exposure of the photopolymer layer to the grating forming light.  Ziegler shows in ¶0032 alternation of light beams can be used as needed.
 	Claim 13. The method of claim 12, wherein the photopolymer layer comprises a photoreactive group that reduces the amplitude of the periodic refractive index variations upon illumination with the apodization light by at least one of photoisomerization, photoelimination, photopolymerization, or photolocking. See ¶0055 of Cheverton.
 	Claim 14. The method of claim 13, wherein the photoreactive group comprises at least one of azobenzene, stilbene, spiropyran, diarylethene, a diazo group, or an azido group.  See ¶0055 of Cheverton.
 	Claim 15. The method of claim 13, wherein the photoreactive group is on a polymer backbone of the photopolymer layer.
 	Re claims 18-20, the similar structural limitations are greatly discussed above.
						   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883